Johnson, referred to the case of The Mayor, 8/c. in the matter of enlarging and extending Harman-Street, in 16 J0fm, 231 as conclusive against receiving the affidavits, on 7 . ° ° account of their not having been laid before the commissionerSa
*75Brachett, distinguished the present case from that of Harman-Street. In that, there was no excuse offered, for not objecting before the commissioners. ’

Curia.

We are authorized, by the 178th section of this act, (2 R. L. 413,) either to confirm the report, or refer the same to the commissioners, for revisal and correction. The affidavits present a case of surprise, upon these parties. They had no opportunity to object before the commissioners, for they knew nothing of their proceedings. Let the report be referred to the commissioners, who are to give an additional notice, suchas is required by the 182d section, for ten days, during which the report is to lie open for inspection, objection, and re-consideration, as authorized by thát section, the original publication of the notice.
Rule accordingly.